PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/116,314
Filing Date: 29 Aug 2018
Appellant(s): Niigon Machines Ltd.



__________________
James A. Raakman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 4, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 7, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 2-3, 5-10, 12-13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2009/0121375) in view of Hara (US 5,007,822).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2009/0121375) in view of Hara (US 5,007,822) as applied to claim 10 above, and further in view of Jenko (US 2013/0147092).
Claims 14-17 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2009/0121375) in view of Hara (US 5,007,822) as applied to claim 13 or claim 21 above, and further in view of Schwenk (US 2012/0225159).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2009/0121375) in view of Hara (US 5,007,822) and Schwenk (US 2012/0225159) as applied to claim 17 above and further in view of Steil (US 2006/0121155).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2009/0121375) in view of Hara (US 5,007,822) and Schwenk (US 2012/0225159) as applied to any of claims 15-17 above or Okamoto (US 2009/0121375) in view of Hara (US 5,007,822), Schwenk (US 2012/0225159), and Steil (US 2006/0121155) as applied to claim 18, and further in view of Looije (US 2005/0287246).
(2) Response to Argument
The claim recitation “a nozzle extension mounted to the front face marginal portion” does not require the nozzle extension to abut the front face marginal portion. 
Appellant argues that the plain meaning of “mounted to [a surface]” is limited to structures that abut. This argument is not persuasive. The claim term “mounted to” entails being structurally secured. Structures that are between the structures being mounted together would not negate a finding that the structures are mounted together. Appellant’s arguments about the particular surface are not persuasive because the front face marginal portion is still part of the structurally secured connection.
Appellant’s citation to In re Power Integrations, Inc., 884 F.3d 1370 (Fed. Cir. 2018) is inapposite. “Coupled to” in the context of In re Power Integrations, Inc. refers to electrical collections and are not applicable to the mechanical connections at issue in this Appeal. For example, the opinion includes the following: “The board did not address the district court’s conclusion that claim 1’s "coupled" limitation requires the counter and the digital to analog converter to be connected in a manner "such that voltage, current or control signals pass from one to another," In re Power Integrations, Inc., 884 F.3d 1370, 1374 (Fed. Cir. 2018). Intervening electrical components can change signals in all sorts of ways, which does not readily apply to mechanical contexts.
Appellant has not presented an authority that “mounted to” must include “abutting” as part of the broadest reasonable interpretation of the claim.
Making integrated components separable is not a ground for patentability.
Appellant argues that because claim 21 recites that the nozzle extension has a housing, and it is the housing of the nozzle extension that is “mounted to the front face marginal portion” of the platen, that each and every element have not been taught. The “casing” of Okamoto can be split into portions pertaining to the nozzle extension and its housing, constituting an integration of Appellant’s separate components. See MPEP 2144.04(V)(C). 

Schwenk provides a sufficient basis to modify Okamoto in view of Hara to teach each and every element of claims 14-17.
 Appellant argues that the teachings of Schwenk cannot be applied because the particular resin connection that is laterally slidable in Schwenk is arguably in a different location than in the claims. Applicant asserts that the modification in view of Schwenk constitutes impermissible hindsight bias and that Schwenk teaches a different structure. In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s argument is not persuasive because the technical and structural challenges in Schwenk, allowing for linear movement of a nozzle to compensate for thermal expansion, is applicable to the structure in Okamoto, which also has a nozzle delivering material for injection molding.
Applicant argues that the structure of the tubular structure or casing extending between where 136 points and near where 11 points in Fig. 1 of Okamoto cannot be both integral and sliding. This argument is not persuasive because the structure is visible in Fig. 1 of Okamoto and the modification, as indicated above, makes the channel slidable. While the structure shown in Fig. 1 of Okamoto does not show detail, the modification includes a slidable channel within the structure and thereby meets the limitations. The “casing” of Okamoto can therefore be split into portions pertaining to the nozzle extension and its housing, constituting an integration of Appellant’s separate components. See MPEP 2144.04(V)(C).

Making integrated components separable is not a ground for patentability of claims 22-23.
Appellant relies in part on an argument from claim 21 that claim 21 recites that the nozzle extension has a housing, and it is the housing of the nozzle extension that is “mounted to the front face marginal portion” of the platen, that each and every element have not been taught. The “casing” of Okamoto can be split into portions pertaining to the nozzle extension and its housing, constituting an integration of Appellant’s separate components. See MPEP 2144.04(V)(C). Even when laterally slidable, the structure is nonetheless mounted together.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
Conferees:
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744

/Jennifer McNeil/Primary Examiner, TC 1700
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.